Citation Nr: 9935486	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hallux 
valgus, claimed as overlapping toes and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972.

The veteran's original claim for service connection for 
hallux valgus bilaterally, was denied by the Montgomery, 
Alabama Regional Office in August 1972, with notification 
sent on August 17, 1972.  The veteran did not appeal this 
decision.

The veteran's attempt to reopen his claim for service 
connection for a bilateral foot condition was denied by the 
Atlanta Georgia Regional Office (RO) in March 1980, with 
notification of this decision issued on April 7, 1980.  The 
veteran did not appeal this decision.

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Atlanta, Georgia VARO, which found that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for hallux valgus, 
claimed as overlapping toes.

In March 1999, the Board remanded the case to the RO for 
additional development of the issue.  In a July 1999 
supplemental statement of the case, the RO provided notice of 
continued denial of the veteran's request to reopen the claim 
for service connection for hallux valgus.  The case is now 
returned to the Board for further consideration.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 20, 1998, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The most recent final rating decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder, was dated in March 1980.  The veteran, in an April 
1980 letter, was apprised of his procedural and appellate 
rights, however, a notice of disagreement was not received 
within the subsequent one-year period.

2.  Additional evidence submitted since the March 1980 RO 
decision denying reopening of a claim for service connection 
for a bilateral foot is either cumulative of evidence 
previously considered or is not material to the issue of 
entitlement to service connection for a bilateral foot 
disorder.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision in which the RO declined 
to reopen, with new and material evidence, the veteran's 
claim seeking entitlement to service connection for a 
bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  

2.  Evidence received since the RO's March 1980 rating 
decision is not new and material and accordingly, the claim 
on appeal is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 20.1105 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records previously before the RO, in August 
1972, included findings of overlapping toes in the June 1971 
entrance examination.  A February 1972 medical report noted 
complaints of his feet becoming significantly more painful 
during physical training.  A longstanding history of bunions 
was noted in this report, and upon physical examination, the 
examining physician opined that the veteran should be 
discharged as the disability of the feet existed prior to 
service.  The diagnoses rendered in the February 1972 medical 
record included hallux valgus, bilaterally, with overlapping 
of the big toe over the second toe and pes planus, mild.  

A medical board report also dated in February 1972, rendered 
the same diagnosis and forwarded the opinion that the 
veteran's hallux valgus, bilaterally with overlapping of the 
big toe over the second toe, existed prior to service and was 
not permanently aggravated by service.  The veteran's 
February 1972 separation examination report also indicates 
the foot abnormality of the overlapping second toe over the 
great toe, as the great toe deviates laterally.  

VA treatment notes considered by the RO in its March 1980 
decision that denied a reopening of the veteran's claim, 
reveal that he underwent a left aching bunionectomy, with 
osteotomy of proximal phalanx exostosectomy and release of 
adductor hallucis in December 1979.  He was followed up, post 
bunionectomy throughout January and February 1980.  

Evidence received by the RO since March 1980 included VA 
medical records pertaining to another veteran that were 
misfiled in this veteran's claims folder.  In its October 
1996 rating decision the RO determined that the veteran 
submitted 37 photocopied pages, which were duplicates of 
service medical records and 
post-service medical records already in the claims file.  
This rating indicated the records would be returned to the 
veteran.  In the November 6, 1996 notification letter to the 
veteran, the RO stated that it was returning duplicate copies 
of medical records, already in the claims file, to the 
veteran.  

On August 20, 1998, the veteran testified before the 
undersigned member of the Board at the RO.  He asserted in 
his testimony that his bilateral foot condition, with 
overlapping toes preexisted service, and that the military 
was aware of this condition when he entered service.  He 
testified that his feet began causing him problems during 
basic training in Texas.  The veteran stated that he was 
released from the military in February 1972 due to symptoms 
related to his feet, but that he was unhappy with the 
decision to be released from service, and believed the 
release was improper.  He further noted that he was currently 
experiencing problems with  his left foot, but the right foot 
was essentially asymptomatic.  The veteran stated that the 
toes on both feet overlap.  

In March 1999, the Board remanded this matter for further 
development.  Specifically, the Board ordered that the RO 
contact the veteran to attempt to locate and return to the RO 
those records, which had been sent back to the veteran 
according to the notification letter of November 6, 1996.  
This would allow the Board a chance to determine whether the 
records were new and material evidence or indeed duplicates 
as stated by the RO.  The Board also instructed the RO to 
consider this matter utilizing the standard as enunciated by 
the United States Court of Appeals for the Federal Circuit 
(Federal) in Hodge v. West 155 F.3d 1356 (1998), which 
affects the way in which evidence is to be evaluated in order 
to determine whether it is new and material.  The RO did so 
in its supplemental statement of the case of July 1999.

In a letter to the veteran dated on April 16, 1999, the RO 
requested that he send back to the RO the original copies of 
the medical records that the RO had returned to him, with the 
letter of November 6, 1996.  In the event that he did not 
have these records, he was asked to complete and return an 
enclosed VA Form 21-4138 stating that he was unable to return 
these records to the RO.  The RO noted that the evidence 
should be received at its office within 60 days from the date 
of this letter.  

In a letter dated September 16, 1999, the veteran indicated 
that he never received original copies of his service medical 
records, and confirmed that the records he received were 
duplicates. 

As noted above, the RO's March 1980 decision which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral foot 
condition was not appealed by the veteran within one year of 
receiving notification on April 7, 1980.  The prior rating 
decision of March 1980 is final and may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1999); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the most recent prior 
adverse decision of March 1980, to permit reopening of the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  It is significant, for the outcome portion 
of this case, that the presumption of credibility attaches to 
evidence submitted for purposes of reopening a claim.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
explained that to reopen a previously and finally disallowed 
claim (whether decided by the Board or an RO), there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  

The United States Court of Appeals for the Federal Circuit 
has also set forth new guidance regarding the adjudication of 
claims for service connection based on the submission of 
"new and material evidence."  In the case of Hodge v. West, 
155 F.3rd 1356 (1998), the Federal Circuit held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  Precedent decisions 
of the Court must be given full force and effect immediately, 
even if VA appeals the decision.  See Tobler v. Derwinski, 2 
Vet. App. 8 (1991); see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.

The Court has recently stated that a review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Upon review of the evidence, the Board finds that the veteran 
has not submitted new and material evidence to reopen his 
claim.  The evidence submitted by the veteran, although new 
is not material, since it is essentially cumulative of 
evidence already of record in the prior final denials.  The 
veteran was afforded an opportunity to return the duplicate 
records to the RO, so that the Board could review them to 
determine whether they were new and material.  Instead, in 
his letter of September 18, 1999, the veteran asserted that 
the 37 pages of records returned to him by the RO were 
duplicates of records already in the RO's possession.  While 
the veteran's testimony from the August 1998 Travel Board 
hearing is "new" it is not material in that it essentially 
repeated a history of his bilateral foot disability which is 
already documented in the service medical records.  

With these facts for consideration, the Board finds that the 
additional evidence is not "so significant that [it] must be 
considered in order to fairly decide the merits of the 
claim."

To the extent that the appellant contends that his bilateral 
foot disability had its onset in service, now claimed to be 
indicative of aggravation of a preexisting condition for 
purposes of showing entitlement to service connection, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claim on appeal and therefore, are deemed to 
be not material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a bilateral 
foot disorder. 

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995), which depends further upon VA having notice 
that relevant evidence may exist or could be obtained.  See 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).

However, in this case, there is nothing in the record which 
suggests the existence of available evidence that might 
provide a basis to reopen the claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  



ORDER

New and material evidence sufficient to reopen a claim for 
service connection for hallux valgus, claimed as overlapping 
toes, not having been submitted, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

